DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 06/04/2021 and 06/09/2021 have been considered by the Examiner.

Response to Amendments/Status of Claims
The claims filed on 06/04/2021 are under consideration. Claims 1-14, 17 and 23 are canceled, claims 15, 18 and 12 are amended, and claims 24-26 are new. Thus, claims 15-16, 18-22 and 24-26 are pending.
The previous rejections of the claims are withdrawn in view of the incorporation of allowable limitations into pending claims 15, 18 and 21.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, no prior art was located to teach using a hydrocarbon feed comprising C1-C4 olefins and naphtha as a feed to the steam cracker that makes a C4 fraction comprising n-butene, isobutene, and butadiene along with ethylene and propylene. 
The closest prior art that discloses including olefins in the feed to a steam cracker is Grootjans et al. (US 2006/0100473); the feed to the steam cracker comprises olefins such as C4+ olefins derived from catalytic cracking ([0088]-[0093]). This reference does not seem to suggest that butadiene and isobutene are produced from the steam cracking. Also, this references does not teach or suggest the claimed butadiene unit.  
Regarding claim 18, no prior are was located to teach or suggests the system that comprises the claimed C4 metathesis unit and C4 hydrogenation unit wherein the C4 hydrogenation unit is configured to transfer the formed butanes back to the steam cracker.
Regarding claim 21, no prior are was located to teach or suggests the system that comprises a recycling conduit configured to recycle the stream of unreacted C4 olefins from the isononanol unit to the steam cracker.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772